       Case 2:20-cv-00867-JAP-CG Document 70 Filed 08/02/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

UNITED FINANCIAL
CASUALTY COMPANY,

             Plaintiff,

v.                                                         No. CV 20-867 JAP/CG

DIANA MORALES,
d/b/a ROBERG TRUCKING, et al.,

             Defendants.

     ORDER SETTING TELEPHONIC PRE-SETTLEMENT STATUS CONFERENCE

       THIS MATTER is before the Court upon conferring with counsel. IT IS HEREBY

ORDERED that a pre-settlement status conference will be held by telephone on

September 7, 2021, at 11:00 a.m. Parties shall call Judge Garza’s AT&T

Teleconference line at (877) 810-9415, follow the prompts, and enter the Access Code

7467959, to be connected to the proceedings.

      IT IS SO ORDERED.

                                ________________________________
                                THE HONORABLE CARMEN E. GARZA
                                CHIEF UNITED STATES MAGISTRATE JUDGE
